Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Viking Systems, Inc., a Delaware corporation (the “Company”), does hereby certify, to such officer’s knowledge, that: The Quarterly Report on Form 10-Q for the quarter ended September 30, 2011 (the “Form 10-Q”) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 3, 2011 /s/ John Kennedy John Kennedy President and Chief Executive Officer (Principal Executive Officer) Date: November 3, 2011 /s/ Robert Mathews Robert Mathews Executive Vice President and Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
